DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 directed to an invention non-elected without traverse.  Accordingly, claims 8-13 been cancelled.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: monitoring a responsiveness of the thermal expansion valve to the delivered signal; and altering the amount of refrigerant allowed to pass through the valve by delivering an additional signal to at least one of the one or more heat transfer elements when the responsiveness of the thermal expansion valve is outside a predetermined tolerance range.
Although the closest prior art of record, Behr, teaches a method of operating an air conditioner, the method comprising: allowing an air conditioner to operate in response to an operation request; automatically adjusting an amount of refrigerant allowed to flow through a thermal expansion valve based at least partially on a temperature of a bulb of the thermal expansion valve; determining if a predetermined event has occurred; and altering the automatic adjustment of the thermal expansion valve, if the predetermined event has occurred, by: delivering a signal to one or more heat transfer elements, wherein the signal controls heat transfer by one or more of the heat transfer elements; allowing heat transfer between at least one of the heat transfer elements and the bulb to alter a temperature of the bulb; and adjusting an amount of refrigerant allowed to flow through the thermal expansion valve based at least partially on the altered temperature of the bulb, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide monitoring a responsiveness of the thermal expansion valve to the delivered signal; and altering the amount of refrigerant allowed to pass through the valve by delivering an additional signal to at least one of the one or more heat transfer elements when the responsiveness of the thermal expansion valve is outside a predetermined tolerance range, in combination with all other claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763